Citation Nr: 1310491	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  11-26 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to August 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which reopened the previously denied claim of entitlement to service connection for a back disability and denied it on the merits.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the claims file. 

The Board remanded the Veteran's claim in September 2012 for further development.  The requested action was taken, and it has since been returned to the Board for adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded for additional development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board remanded the Veteran's claim in September 2012 for additional development-including a VA examination to determine the etiology of his back disability.  The Veteran was afforded a VA examination in January 2013, which resulted in a negative nexus opinion from the VA physician.  

In the March 2013 post-remand brief, the Veteran's representative argued that the VA examiner may have been purposefully trying to trip up the Veteran to "impeach his testimony."  The examiner did note inconsistent statements regarding whether the Veteran was on "light duty" or on "profile" during his military service.  The representative indicated that those who served in the Marine Corps rarely use the term "profile," and instead the term "light duty" is the title they give for limited duty due to some sort of disability.  

During his hearing, the Veteran testified that he did not have any injury in his most recent motor vehicle accident (MVA), and the VA examiner indicated that a review of treatment records show that he injured his shoulder during a MVA prior to 2001.  The representative countered this assertion by noting the Veteran may have had a history of more than one MVA resulting in no injuries as shown by some confusion by the Veteran and his spouse.  

The Veteran's representative argued that the Veteran's age may have caused some sort of cognitive defect inasmuch as there are inconsistencies in the statements.  The representative argued that the January 2013 VA examination was inadequate to the extent that the examiner based his opinion on an inaccurate factual history.  

Although the Board does not agree completely that the January 2013 was wholly inadequate based upon the findings of the examiner, it does agree that the opinion was based, in part, by some inaccurate or incomplete reading of the Veteran's medical history and contentions.  Specifically, the inaccurate description of light duty versus medical profile and the post-service MVAs.  Moreover, the Board in its remand indicated that the examiner should consider the Veteran's testimony as competent and credible with respect to the in-service MVA and his contentions of back problems since.  As such, the Board does not find the representative's request for a new examination unreasonable.  

Because an open medical question remains as to the nature and etiology of the Veteran's claimed back disability, the Board believes a remand is necessary so that an updated and thorough VA examination can be scheduled, and so that a comprehensive medical opinion may be obtained from a new VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any back condition.

The examiner should obtain a complete, pertinent history from the Veteran and review the claims file, including any relevant evidence contained in Virtual VA, in conjunction with the examination, giving particular attention to his service records, lay assertions, and the pertinent medical evidence, noting that the Veteran attributes his back condition to a 1945 motor vehicle accident.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any back condition is attributable to service, particularly his reported 1945 motor vehicle accident.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

In addition, the examiner is asked to address the October 2010 opinion from Dr. S., who links the Veteran's current back disability to service.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



